Citation Nr: 0206720	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  94-41 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  (The issue of whether new and material evidence has been 
submitted in order to reopen a claim for entitlement to 
service connection for an acquired psychiatric disorder will 
be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to April 
1977.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida.  The veteran currently resides 
within the jurisdiction of the Montgomery, Alabama, RO.

The Board is undertaking additional development on whether 
new and material evidence has been submitted in order to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder pursuant to authority granted 
by 67 Fed. Reg. 3.099, 3.104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9 (a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The PTSD is of service origin  



CONCLUSION OF LAW

The veteran's PTSD was incurred during active duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §  3.304 
(2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date, with the exception of the amendments 
relating to claims to reopen previously denied claims.  In 
this regard the veteran was notified of the evidence needed 
to substantiate his claim in the statement of the case, the 
supplemental statements of the case.  The record also 
reflects that the VA has obtained all evidence necessary to 
enter a decision in this case.  In addition, as the veteran's 
claim for entitlement to service connection for PTSD has been 
granted, this is considered a full grant of the issue on 
appeal.  Thus, the Board concludes that the VA has satisfied 
the requirements set forth in the VCAA.

I. FACTUAL BACKGROUND

A review of the service medical records reflect that the 
veteran was treated on several occasions, including 
hospitalization, for psychiatric problems, variously 
diagnosed as situational reaction, acute psychotic episode 
and a personality disorder.  There was no diagnosis of PTSD 
during service.

The service administrative records do not demonstrate that 
the veteran received an award or citation which indicates he 
engaged in combat with the enemy.  His administrative 
military records do not demonstrate that the veteran had 
active service in the Republic of Vietnam.  These records 
show that he was stationed in Hawaii from December 1974 to 
April 1976.  His duties were a light vehicle driver, a motor 
transport operator and a heavy vehicle driver.   

The veteran has been examined and treated intermittently at 
private and VA facilities from 1988 to 1999 for several 
disorders, to include psychiatric complaints, variously 
diagnosed to include PTSD. 

A May 1992 VA PTSD examination showed that the veteran stated 
that he was placed on special assignment which included the 
transportation of sensitive materials.  The veteran implied 
that the special assignment was secret.  He stated that he 
had shot people with a 50-caliber machine gun.  He stated 
that he had to remove dead and live people from certain 
areas.  The veteran made references to a temporary duty 
assignment of 40 days in Vietnam with Special Forces as a 
basis in part for PTSD.  The examiner also stated one of the 
possible traumatic experiences for the veteran was seeing 
hundreds of homeless children whose village and parents had 
been destroyed and there was nothing he could do for them.  
The veteran indicated that since 1977 the veteran's emotional 
problems have caused him to be hospitalized five times at the 
Tuscaloosa VA medical center.  The diagnoses were 
schizoaffective disorder, depressed type, and PTSD, mild.

In an October 1993 lay statement from the veteran's mother 
she stated that the veteran was driving an ambulance while 
stationed in Hawaii and that the veteran had various mental 
and physical difficulties, to include depression and suicidal 
tendencies.  She stated that in Hawaii he drove an ambulance.  
She was aware that transporting the injured and dead bodies 
bothered him greatly then and still bothers him.

A January 1994 lay statement from a S. C. described that the 
veteran was reclusive.  She stated that he was a depressed, 
antisocial person.

Hearings were held at the RO in January 1994 and February 
1995.  At that time the veteran stated that when he was 
stationed in Hawaii he was assigned to the base hospital as 
an ambulance (bus) driver.  In that capacity he transported 
patients and dead soldiers to the morgue.

In a January 1999 letter the veteran indicated that he was 
not claiming service connection for PTSD based on service in 
Vietnam but based on his duty assignment as an ambulance 
driver in Hawaii.

A VA psychological evaluation was conducted in February 1999.  
At that time the examiner stated that the veteran indicated 
that he was disabled because of PTSD which arose out of his 
experience as an ambulance driver in Hawaii from 1974 to 
1976.  The examiner stated that the stressors had been 
verified by the RO.   The examiner indicated that the veteran 
did meet the first criteria for PTSD in that he was 
confronted with events that involved actual death and serious 
injury.  He veteran reported intense horror at having to 
transport dead bodies and sometimes taping body openings in 
the morgue.  After psychological testing had been completed 
the examiner stated that the veteran exhibited some of the 
symptoms of PTSD.  These symptoms did not meet the full 
criteria for that diagnosis.  The diagnoses included 
adjustment disorder with mixed anxiety and depressed mood, 
intermittent explosive disorder; and a personality disorder 
with paranoid, and antisocial traits. 

A VA examination was conducted by a psychiatrist in February 
1999.  At that time the veteran's only stressors were related 
to his duties as an ambulance driver, picking up the injured 
and dead.  Following the examination the diagnoses were 
depressive disorder, not otherwise specified, rule out 
dysthymic disorder and rule out major depressive disorder, 
recurrent impulse control disorder, not otherwise specified, 
PSTD, chronic, polysubstance abuse, rule out dependency 
(Benzodiazepines and opiates); 

The examiner commented that the veteran's primary diagnosis 
was that of depression with secondary anxiety and impulse 
control problems that caused more impact and impairment in 
his levels of functioning.  He was qualified for a diagnosis 
of PTSD and it was noted that the severity of the symptoms 
did not impair or disrupt his functioning especially in areas 
of industrial and occupational settings.

The veteran was hospitalized at a private facility in July 
1999 1 with the following diagnoses: Axis I, major depressive 
disorder with psychotic features, recurrent, dysthymic 
disorder, PTSD, history of polysubstance abuse; and Axis II, 
history of borderline personality disorder.  

II. ANALYSIS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this regard, the Board notes that, under the pertinent 
criteria in effect prior to March 7, 1997, service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f)).

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).  Whether VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

In this regard, the veteran has been pursuing a claim for 
service connection for PTSD since 1992.  He has indicated 
that his main stressors were associated with his duties as an 
ambulance driver while stationed in Hawaii from 1974 to 1976. 
The Board is aware that there is no official military records 
on file which confirm that the veteran was an ambulance 
driver.  His personnel records reflect that his duties in 
Hawaii were a light vehicle driver, a motor transport 
operator, and a heavy vehicle driver.  His mother has 
submitted a statement indicating the she was aware that the 
veteran was driving an ambulance while stationed in Hawaii.  
In view of his mother's corroborative statement, the Board is 
satisfied that his reported duty as an ambulance driver is 
consistent with his assigned duties.  Thus, this stressor is 
verified.  

The VA psychologist in February 1999 indicated that the 
veteran did meet the first criteria for PTSD in that he was 
confronted with events that involved actual death and serious 
injury.  The examiner also indicated the veteran exhibited 
some of the symptoms of PTSD but did not meet the full 
criteria for that diagnosis.  However, the VA psychiatrist in 
February 1999 concluded that the veteran was qualified for a 
diagnosis of PTSD and the diagnoses include PTSD, chronic.  
Additionally, the July 1999 private hospital report contains 
a diagnosis of PTSD.  The Board finds that the current 
medical evidence shows the presence of PTSD which is due to 
the veteran's inservice experiences as an ambulance driver.  
Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

